Title: To Alexander Hamilton from Caleb Swan, 9 September 1799
From: Swan, Caleb
To: Hamilton, Alexander


Sir.
Trenton September 9th 1799

I have the honor to inform you that in obedience to your letter of the 3d April last, I arrived at Philadelphia on the 1st July following and reported myself to the secretary of war. On Commencing business at the seat of government it was understood that payment might be made under the usual forms with the exception of the warrant from the commanding officer, and payment has been made by me accordingly in twenty five instances to the amount of 13.599 ²¹⁄₁₀₀ dollars.
I was apprehensive of impropriety in dispensing with this part of my original instructions, and wrote a letter to the comptroller of the treasury on the 3rd instant, in which I stated the difficulties that had occurred under present circumstances, in the execution of the system laid down for the payment of the troops, and on the 7th instant received his answer, copies of which are herewith enclosed.
In this situation I do not feel myself at liberty to proceed in making further payment, until I receive your direction as to the mode to be adopted. In the meantime it is respectfully suggested, whether if I were removed to your head quarters it would not in a great degree facilitate the business of paying the troops and remove the inconveniencies now attending it. The secretary of war has authorized me to make this suggestion, and to say that if you approve of the measure he will concur in it.
My letter to the comptroller, and his answer will explain to you minutely the existing difficulties so far that it is unnecessary to be more particular.
As it is decided that your warrants are indispensible to my payments, I hope there will be no difficulty in obtaining them for those I have already made?
I have the honor to be with the greatest Consideration and respect,   Sir  Your most obedient Humble Servant
C. Swan P. m. genl.
Major General Alexander HamiltonNew York.
